office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b2 djkim postn-110757-12 uilc date may to edward f peduzzi jr associate area_counsel small_business self-employed pittsburgh pa from ashton p trice chief branch procedure administration subject validity of consent to extend the statute_of_limitations on assessment this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether the period of limitations on assessment has expired on the basis that the revenue_agent who signed the consent form 872-i to extend the period did not have the delegated authority to sign the consent on behalf of the internal_revenue_service whether a copy of the executed form 872-i should be given to the taxpayers’ representative conclusion sec_1 the period of limitations on assessment for taxpayer’s taxable_year has expired because the revenue_agent was not authorized to sign the form 872-i and the campus compliance services department manager attempt to ratify the revenue agent’s signature is ineffective a copy of this form 872-i should be sent to the taxpayers or their authorized representative in accordance with the internal_revenue_manual postn-110757-12 facts the facts as provided in your date memorandum from your office essentially are as follows taxpayers’ income_tax return for taxable_year were under examination the tax_return was timely filed in october of pursuant to an extension of time to file based upon this extension the period of limitations on assessment for taxable_year would expire in october of taxpayers’ representative through a valid power_of_attorney signed a form 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership on date a revenue_agent serving in the sb_se campus compliance function signed the consent on date a campus compliance services department manager attempted to ratify this signature on date a copy of the form 872-i was not sent to the taxpayers or their authorized representative after the service_center department manager’s attempt to ratify the revenue agent’s signature law and analysis the form 872-i was not properly signed or ratified to be valid an agreement by the taxpayer to extend the statute_of_limitations on assessment must be in writing entered into before the expiration of the original collection_period or a previously agreed upon extension and executed by the taxpayer and an authorized delegate of the commissioner sec_6502 sec_301_6502-1 in an action on decision regarding 415_f2d_695 9th cir the service acceded that under applicable treasury regulations the commissioner or_his_delegate must counter-sign a waiver form prior to the expiration of the period of limitations for the waiver to be effective aod-1973- wl irs aod although rohde only addressed the validity of a waiver of the six-year period of limitations on collection after assessment the aod states that the signature requirement also applies to extensions of time for the assessment of income_tax ie form_872 id delegation_order effective since date gives the authority to sign a consent extending the period of assessment to sb_se campus compliance personnel who are department managers or higher previously under delegation_order revision service_center personnel assigned to the examination support unit ie campus compliance personnel at grade gs-11 or higher could execute consents to extend the period of assessment postn-110757-12 under your facts the revenue_agent signed the consent prior to the expiration of the period of assessment but did not have authority to do so under delegation_order it is irrelevant that the revenue_agent was previously authorized to sign the consent under the former delegation_order therefore consent was not effectuated by the agent’s signature the attempted ratification of the revenue agent’s signature by the campus compliance services department manager does not make the consent valid because the manager’s signature did not occur before the assessment_period expired the doctrine_of ratification is the affirmance of a prior act done by another whereby the act is given effect as if done by an agent acting with actual authority restatement third of agency ratification dollar_figure a ratification of a transaction is not effective if it would cause adverse or inequitable effects on the rights of third parties restatement third of agency ratification dollar_figure the supreme court has held the intervening rights of third persons cannot be defeated by the ratification in other words it is essential that the party ratifying should be able not merely to do the act ratified at the time the act was done but also at the time the ratification was made 513_us_88 citing 85_us_332 emphasis added under this rule the campus compliance services department manager could not ratify the revenue agent’s signature because the attempted ratification occurred after the period for assessment had expired and the manager could not have validly signed the consent at that time release of form 872-i a copy of the form 872-i with the campus compliance services department manager’s attempted ratification should be sent to the taxpayers or their authorized representative in accordance with the internal_revenue_manual see i r m dollar_figure this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions the supreme court in federal election commission used the restatement second of agency sec_90 in their analysis this section corresponds to the restatement third of agency sec_4 see restatement third of agency sec_4 comment a
